Butler App. No. CA96-01-020. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issues stated in the court of appeals’ Decision and Entry Denying Motion for Reconsideration and Granting Motion for Certification, filed December 3, 1996:
“[W]e find that our decision in Rooney is in conflict with [State v. ] Adams [ (1992), 73 Ohio App.3d 735, 598 N.E.2d 176]. Therefore, the state’s motion for certification is hereby GRANTED. The questions for certification are as follows: •
“1. Whether the state must perform separate RFI surveys on the HF, VHF, and UHF radio bands in order to substantially comply with Ohio Adm.Code 3701-53-02(0).
“2. Whether the defendant must demonstrate that RFI was actually present and affected the reliability of his breath test before the results of the breath test may be suppressed because of the state’s failure to substantially comply with Ohio Adm.Code 3701-53-02(0).
“IT IS SO ORDERED.”
Pfeifer, J., dissents.
Sua sponte, cause consolidated with 96-2499, infra.